       Case 2:21-cv-00275-WHA-KFP Document 8 Filed 06/11/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

RICKY ARNOLD ORSO, JR., #296904,              )
                                              )
          Plaintiff,                          )
                                              )
  v.                                          )        CASE NO. 2:21-CV-275-WHA-KFP
                                              )
RUTH LYNCH,                                   )
                                              )
          Defendant.                          )

                                          ORDER

        On April 14, 2021, the Magistrate Judge entered a Recommendation (Doc. #4)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. Plaintiff’s claims against Ruth Lynch are dismissed with prejudice prior to

service of process under 28 U.S.C. § 1915(e)(2)(B)(i).

       3. Plaintiff’s claims regarding the legality of his incarceration are DISMISSED

without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii).

       4. This case is DISMISSED prior to service or process.

       5. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

       A separate Final Judgment will be entered.

       DONE this 11th day of June, 2021.


                                    /s/ W. Harold Albritton
                                    SENIORUNITED STATES DISTRICT JUDGE
